Opinion by
Head, J.,
This is a companion appeal with that of Mamula, et al., against the same defendant, in which an opinion has been this day filed, ante page 168.
The facts are substantially identical and the two cases were argued together. The disposition of the former appeal necessarily controls this one. For the reasons given in the opinion filed in that case, we must sustain the assignment of error in this appeal and reverse the judgment.
Judgment reversed and the record now remitted to the court below with direction to enter judgment on the verdict in favor of the plaintiff.